DETAILED ACTION
Allowable Subject Matter
Claims 14–20 are allowed. Claims 14 and 18 are amended, claims 15–17 are original, and claims 1–13 and 19–20  have been withdrawn, in the amendment filed by Applicant on April 2nd, 2021.
Election/Restrictions
Applicant had elected Group II on April 2nd, 2021 in response to the restriction requirement set forth in the Office action mailed on February 8th, 2021, but this has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between claims 14–18 and 19–20 is no longer necessary and claims 19–20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Therefore, claims 19–20 are hereby rejoined.
Non-elected claims 1–13 which do not depend on an allowable claim are hereby canceled by Examiner’s amendment under authorization by Applicant as further set forth below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Amendment
Applicant's amendments to claims 14 and 18 filed on April 2nd, 2021 are accepted.
The Drawings filed on September 22nd, 2019 are accepted.

Priority
Applicant claims priority to provisional application 62753603, however it was found that the provisional application cited does not have support for the plurality of phase change heat exchangers and the plurality of gradient zones within the thermocline, or flowing molten salt portions in respective gradient zones to a respective phase change heat exchanger. Therefore, the prior art was examined according to the filing date of the application of September 22nd, 2019.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with John R. Linzer on April 8th, 2021 with confirmation on April 9th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.-13. (Canceled)


	generating a molten salt supply at a first temperature from a molten salt reactor being comprised of a molten salt outlet and a salt return line;
	flowing said molten salt supply to a thermocline unit being in fluid connection with said molten salt reactor,
	wherein said thermocline unit comprises:
		an insulated tank with a top end and a bottom end;
		an initial inlet in fluid connection with said molten salt outlet of said molten salt reactor; and 
		a plurality of gradient zones within said insulated tank, 
	stratifying said molten salt supply within said thermocline unit so as to form a plurality of molten salt portions, each molten salt portion having a portion temperature and a corresponding gradient zone, wherein each portion temperature of a corresponding gradient zone is higher than a respective portion temperature of the respective gradient zone stacked under said corresponding gradient zone;
	flowing said molten salt portions in respective gradient zones to a respective phase change heat exchanger of a plurality of phase change heat exchangers, wherein each phase change heat exchanger is in fluid connection with an adjacent phase change heat exchanger and said molten salt reactor;
	generating at least one operative thermal energy supply from said plurality of phase change heat exchangers and said molten salt portions; and
	delivering said at least one operative thermal energy supply to at least one process heat system in fluid connection with a corresponding phase change heat exchanger of said plurality of phase change heat exchangers.
		

at least one operative thermal energy supply comprises:
	generating a first operative thermal energy supply from one of said plurality of phase change heat exchangers and a corresponding molten salt portion; and
	generating a second operative thermal energy supply from another of said plurality of phase change heat exchangers and another corresponding molten salt portion.

	16. (Original) The method for thermal energy, according to claim 15, wherein the step of delivering comprises:
	delivering said first operative thermal energy supply to a first process heat system in fluid connection with said one of said plurality of phase change heat exchangers; and
	delivering said second operative thermal energy supply to a second process heat system in fluid connection with said another of said plurality of phase change heat exchangers.

	17. (Currently Amended) The method for thermal energy, according to claim 15, wherein the step of delivering comprises:
	delivering said first operative thermal energy supply to said another of said plurality of phase change heat exchangers, and
	wherein the step of generating a second operative thermal energy supply comprises:
		generating a second operative thermal energy supply from another of said plurality of phase change heat exchangers and another corresponding molten salt portion and from said first operative thermal energy supply.

	


	wherein said at least one process heat system adjusts respective rates of the step of flowing said molten salt portions and the step of generating at least one operative thermal energy supply.

	19.  (Rejoined) The method for thermal energy, according to claim 14, further comprising the step of:
	supplying a thermal energy supply from a secondary thermal energy system at a secondary temperature,
	wherein said secondary thermal energy supply is in heat exchange relationship with at least one of said plurality of phase change heat exchangers corresponding to said secondary temperature, said secondary thermal energy supply being in heat exchange relationship with a corresponding heat exchange fluid supply.

	20. (Rejoined) The method for thermal energy, according to claim 19, wherein the step of generating at least one operative thermal energy supply comprises:
	exchanging heat from said secondary thermal energy supply of said secondary thermal energy system with said corresponding heat exchange fluid supply.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests stratifying said molten salt supply within said thermocline unit so as to form a plurality of molten salt portions, each molten salt portion having a portion temperature and a corresponding gradient zone, wherein each portion temperature of a corresponding gradient zone is higher than a respective portion temperature of the respective in combination with all other limitations.
Cheatham is one of the closest prior arts that teaches generating a molten salt supply and flowing said supply to a storage unit, but does not arrange for a plurality of gradient zones within the same storage unit. Negri teaches the molten salt reactor itself as its own storage chamber connected to a plurality of heat exchangers, but the heat exchangers are not said to be connected to different gradient zones or be in fluid connection with one another. Friesth teaches a series of heat exchangers for different temperature gradients, but only one exchanger is connected to the thermocline. There are several prior arts like Aga referencing solar thermal power plants utilizing molten salt thermocline units, but this would not meet the limitation of the molten salt supply being in fluid salt connection with a molten salt reactor, and the heat exchangers are not connected to corresponding gradient zones in such a manner than an output of the heat exchanger is in fluid connection with said molten salt reactor. Maemura was found to teach multiple heat exchangers connected to a storage tank having gradient zones, but the fluid is not connected to a molten salt reactor and the heat exchangers are not in fluid connection with each other or the reactor. The combination of prior arts were found teaching some but not all of the aspects claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646